Case 6:20-cv-00473-ADA Document 42-3 Filed 11/04/20 Page 1 of 2




          EXHIBIT 1
11/3/2020                   Case 6:20-cv-00473-ADA Document
                                                      Division of42-3    Filed
                                                                  Corporations     11/04/20 Page 2 of 2
                                                                               - Filing
 Delaware.gov                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                    Allowable Characters

  HOME
                                                                                                                      Entity Details
  About Agency
  Secretary's Letter
  Newsroom
                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING
  Frequent Questions
  Related Links
  Contact Us                                                                                                  Incorporation Date /     7/25/2017
                                                           File Number:                 6491846
  Office Location                                                                                                 Formation Date:      (mm/dd/yyyy)
  SERVICES
                                                           Entity Name:                 WSOU INVESTMENTS, LLC
  Pay Taxes
  File UCC's
  Delaware Laws Online                                                                  Limited
  Name Reservation                                         Entity Kind:                 Liability                      Entity Type:    General
  Entity Search                                                                         Company
  Status
  Validate Certificate                                     Residency:                   Domestic                              State:   DELAWARE
  Customer Service Survey
  Loading...
                                                           REGISTERED AGENT INFORMATION


                                                           Name:                        HARVARD BUSINESS SERVICES, INC.

                                                           Address:                     16192 COASTAL HWY

                                                           City:                        LEWES                                County:   Sussex

                                                           State:                       DE                           Postal Code:      19958

                                                           Phone:                       302-645-7400


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map | privacy |   about this site |   contact us |    translate |   delaware.gov




https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx                                                                                                                     1/1
